Citation Nr: 1039274	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-26 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for cervical 
spine strain, with cervical disc protrusion at C3-4, currently 
evaluated as 30 percent disabling.

2.  Entitlement to service connection for arthritis of the neck, 
including as secondary to service-connected cervical spine strain 
with cervical disc protrusion at C3-4.

3.  Entitlement to service connection for a right shoulder 
disability, including as secondary to service-connected cervical 
spine strain with cervical disc protrusion at C3-4.

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for lumbosacral strain with left 
sciatic neuritis.

5.  Entitlement to service connection for a left hip disability, 
including as secondary to lumbosacral strain with left sciatic 
neuritis.  

6.  Entitlement to service connection for a left knee disability, 
including as secondary to lumbosacral strain with left sciatic 
neuritis.  

7.  Entitlement to service connection for myofascial pain 
syndrome.

8.  Entitlement to special monthly compensation based on a need 
for aid and attendance, or housebound status.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to August 1979.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

The RO, in a December 2006 rating decision, denied the Veteran's 
claim for an increased disability evaluation for his service-
connected cervical spine strain, as well as denied entitlement to 
special monthly compensation on the basis of aid and attendance 
or housebound status.  In a July 2008 rating decision, the RO 
denied the Veteran's petition to reopen his previously denied 
claim of entitlement to service connection for a lumbosacral 
strain with left sciatic neuritis, as well as the Veteran's 
claims of entitlement to service connection for a left hip 
disability, a right shoulder disability, chronic myofascial pain 
syndrome, arthritis of the neck, and a left knee disability, as 
secondary to lumbosacral strain with left sciatic neuritis.

This case was previously before the Board in November 2009, when 
it was remanded for additional due process considerations.  The 
case was returned to the Board for appellate consideration.  In 
June 2010, the Veteran testified before the undersigned Acting 
Veterans Law Judge, seated at the RO.  A transcript of that 
hearing has been added to the claims file.  

Unfortunately, still further development of the evidence is 
required before the Board can adjudicate the Veteran's pending 
claim of entitlement to an increased rating and his claims of 
entitlement to service connection.  So, regrettably, these claims 
are being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify him if further action is required on his 
part.


FINDINGS OF FACT

1.  On June 16, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant, 
through his authorized representative, that a withdrawal of the 
appeal of the issue of entitlement to special monthly 
compensation based on a need for aid and attendance, or 
housebound status, is requested.

2.  In an unappealed April 1986 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for a 
lumbosacral strain; this rating decision was confirmed and 
continued in a May 2001 rating decision.

3.  Evidence added to the record since the RO's May 2001 rating 
decision does not relate to an unestablished fact that is 
necessary to substantiate the claim of entitlement to service 
connection for a lumbosacral strain and does not raise a 
reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of 
entitlement to special monthly compensation based on a need for 
aid and attendance, or housebound status, by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).

2.  The May 2001 decision that denied the Veteran's claim of 
entitlement to service connection for lumbosacral strain is 
final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

3.  New and material evidence has not been received to reopen the 
claim for service connection for lumbosacral strain.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant , through his authorized representative, has 
withdrawn his appeal of the issue of entitlement to special 
monthly compensation based on a need for aid and attendance, or 
housebound status, and, hence, there remain no allegations  of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal of the 
issue of entitlement to special monthly compensation based on a 
need for aid and attendance, or housebound status, and it is 
dismissed.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
issued a decision that established significant new requirements 
with respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial in 
the prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  But see Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 
2007) ( "§ 5103(a) requires only that the VA give a claimant 
notice at the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the initial 
RO decision and in sufficient time to enable the claimant to 
submit relevant evidence.  This notice may be generic in the 
sense that it need not identify evidence specific to the 
individual claimant's case (though it necessarily must be 
tailored to the specific nature of the veteran's claim).  It need 
not describe the VA's evaluation of the veteran's particular 
claim.").  

VA issued VCAA notice letters, dated in June 2005, April 2007 and 
August 2007, from the agency of original jurisdiction (AOJ) to 
the appellant.  The letters explained the evidence necessary to 
substantiate the Veteran's petition to reopen, as well as the 
legal criteria for entitlement to such benefits.  The letters 
also informed him of his and VA's respective duties for obtaining 
evidence. 

The Board also finds that the VCAA notification letters are 
compliant with Kent as to the Veteran's petition to reopen.  
These letters specifically informed the Veteran as to what 
evidence would be necessary to substantiate the element or 
elements that were required to establish service connection that 
were found insufficient in the previous denial.  The Veteran was 
told to submit evidence pertaining to the reason his claim of 
entitlement to service connection for a lumbosacral strain was 
previously denied, and the letters notified the Veteran of the 
reason for the prior final denial (i.e., the elements of the 
service connection claim that was deficient).  

In addition, the April 2007 and August 2007 letters from VA 
explained how a disability rating is determined for a service-
connected disorder and the basis for determining an effective 
date upon the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  As such, there was no defect 
with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  If new and material evidence is presented or secured 
with respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, 
the first inquiry is whether the evidence presented or secured 
since the last final disallowance of the claim is "new and 
material."  

As relevant to this appeal, new evidence is existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence is existing evidence that, by itself or when considered 
with the previous evidence of record, relates to a fact, not 
previously established, which is necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2010).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2005) (eliminating the 
concept of a well-grounded claim).

Where the new and material evidence consists of a supplemental 
report from the service department, received before or after the 
decision has become final, the former decision will be 
reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The Veteran's claim of entitlement to service connection for 
lumbosacral strain with left sciatic neuritis was initially 
denied by the RO in an April 1986 rating decision.  The rating 
decision was not appealed and, thus, it is final.  See 38 
U.S.C.A. § 7105.  Most recently, in a May 2001 rating decision, 
the RO denied the Veteran's petition to reopen his previously 
denied claim of entitlement to service connection for a 
lumbosacral strain with left sciatic neuritis.  That decision was 
not appealed and thus, is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the 
initial question before the Board remains whether new and 
material evidence has been presented to reopen the claim.

The April 1986 rating decision denied the Veteran's claim of 
entitlement to service connection for lumbosacral strain on the 
basis that there was no evidence of a lumbosacral strain during 
service or any evidence that his lumbosacral strain was related 
to his military service.  The May 2001 rating decision denied the 
Veteran's petition to reopen his claim of entitlement to service 
connection on the basis that there was no evidence of lumbosacral 
strain during or since the Veteran's service.

As stated above, in order to reopen a claim, evidence received 
must be both new and material.  Additional evidence received 
after the prior final denial was not of record at the time of the 
final RO decisions.  The Veteran's VA medical records, private 
medical records, and VA examination reports, as well as his 
multiple statements, are not cumulative and redundant of the 
evidence in the claims file at the time of the last final rating 
decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not previously 
established that is necessary to substantiate the claim, and when 
viewed in the context of the record as a whole, must raise a 
reasonable possibility of substantiating the claim.  The basis 
for the RO's prior final denial was that there was no medical 
evidence of record demonstrating that the Veteran's claimed 
lumbosacral strain was incurred or aggravated during his military 
service.   

The evidence of record, submitted by the Veteran during the years 
since the RO's last final rating decision, refers primarily to 
the evaluation and treatment, i.e., the current diagnosis and 
severity, of his current lumbosacral strain with left sciatic 
neuritis.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per 
curiam) (medical records describing the veteran's current 
condition are immaterial to the issue of service connection and 
are insufficient to reopen claim for service connection based on 
new and material evidence).  

The Board is mindful of the Veteran's assertions that he is 
entitled to service connection because he has a lumbosacral 
disability.  However, such statements must be considered in the 
context of the record as a whole to determine whether it raises a 
reasonable possibility of substantiating the claim.  In this 
regard, there is no evidence that the Veteran was treated for a 
lumbosacral strain during his military service, and the Veteran 
has not provided any objective, medical evidence indicating that 
the claimed lumbosacral strain is related to his military 
service.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) (there 
must be medical evidence linking a current disability, even 
assuming the veteran has one, to his service in the military).  
Moreover, the Board points out that, despite the Veteran's 
complaints related to his lumbosacral strain, the record remains 
devoid of any evidence linking the etiology of this disability to 
his military service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) (a Veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
such Veteran's service and the disability).  

Additionally, the Board acknowledges that the Veteran has 
repeatedly asserted that his lumbosacral strain began during his 
service in the military, or is related to events during his 
service.  However, such statements must be considered in the 
context of the record as a whole to determine whether it raises a 
reasonable possibility of substantiating the claim.  In this 
regard, the Board points out that there is no objective medical 
evidence confirming that the Veteran had a lumbosacral strain 
during his military service.  Furthermore, although the Veteran's 
medical records show evidence of treatment for a lumbosacral 
strain since his service, the evidence does not demonstrate that 
the Veteran's current lumbosacral disability is related to his 
military service.  As such, the additional evidence considered in 
conjunction with the record as a whole does not raise a 
reasonable possibility of substantiating the claim.  In short, 
these medical records, as well as the Veteran's statements, do 
not demonstrate a causal relationship between his service in the 
military and his current lumbosacral strain, nor do these records 
otherwise verify the circumstances of his service.  See Hickson 
v. West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 
10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without independent 
verification of these assertions, is insufficient grounds to 
reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) 
(lay hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final disallowance 
of the claim is not new evidence).  See also Reid v. Derwinski, 2 
Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the Veteran's 
previously denied claim for service connection for a lumbosacral 
strain has not been received subsequent to the last final RO 
decision.  In the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).  As such, the Veteran's claim is not 
reopened.


ORDER

The appeal of the issue of entitlement to special monthly 
compensation based on a need for aid and attendance, or 
housebound status, is dismissed.

The petition to reopen the claim for service connection for 
lumbosacral strain is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

With regard to the Veteran's claims of entitlement to an 
increased disability evaluation and service connection, the Board 
observes that the Veteran testified in June 2010 that he received 
treatment related to his service-connected cervical spine strain 
and his arthritis of the neck, right shoulder disability, left 
hip and knee disabilities, and myofascial pain syndrome at the 
Bonham and Dallas, Texas VA Medical Centers (VAMC).  The Board 
acknowledges that the RO obtained medical records from the Bonham 
and Dallas VAMC, dated through June 2008, but points out that 
treatment records since that time, as reported by the Veteran, 
have not been associated with his claims file.  These records may 
contain important medical evidence or confirmation of the 
Veteran's assertions.  

VA must make a "reasonable effort" to obtain these and other 
relevant records.  If the RO did make a reasonable effort to 
obtain all of the Veteran's VA medical treatment records, but 
they were unavailable, there is no specific indication in the 
file that these records do not exist or that further attempts to 
obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 
2002 & Supp. 2009).  As VA has a duty to request all available 
and relevant records from Federal agencies, including VA medical 
records, another search must be made for any additional VA 
medical records that might be available for consideration in 
this appeal.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2010).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, as pointed out by the Veteran and his representative 
at the June 2010 hearing before the undersigned AVLJ, the Veteran 
asserts that he now receives Social Security disability benefits.  
(See transcript at p. 21).  It is not clear from the record if 
the Veteran is receiving SSA disability benefits for his service-
connected disability.  The Board acknowledges that a copy of the 
favorable decision and that the supporting medical records 
pertinent to the claim have not yet been obtained.  See Dixon v. 
Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. 
App. 181, 188 (1992).  If relevant, these records must also be 
obtained and associated with the other evidence in the claims 
file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Furthermore, the Board notes that the Veteran has not yet been 
afforded VA examinations regarding his claims of entitlement to 
service connection for arthritis of the neck, a right shoulder 
disability, a left hip disability, a left knee disability, and 
myofascial pain syndrome, in order to determine whether the 
Veteran's claimed disabilities are related to his military 
service, including his service-connected cervical spine strain.  
In this regard, the Board acknowledges that the Veteran contends 
that he incurred additional injuries during service, at the time 
of his Jeep accident (for which he is currently service-connected 
for cervical spine strain), and that his myofascial pain syndrome 
began during his service, or in the alternative, even absent an 
acute event or injury during service, these disabilities are 
related to active service, and that VA and post-service military 
medical records indicate continuity of symptomatology in the 
years following active service.  The Board notes that the medical 
evidence is unclear whether the Veteran's claimed disabilities 
are causally or etiologically related to the Veteran's military 
service.  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional 
clinical assessment and medical opinion is necessary to 
adequately address the Veteran's claims of entitlement to service 
connection.  Accordingly, the Board finds that the Veteran should 
be afforded additional VA examinations in order to determine 
nature and etiology of the Veteran's claimed disabilities.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

In addition, the Veteran and his representative assert that the 
Veteran's service-connected cervical spine strain, with cervical 
disc protrusion at C3-4 is worse than currently evaluated.  The 
Board acknowledges that the Veteran was most recently afforded a 
VA examination for his service-connected cervical spine 
disability in May 2007, and that a copy of that examination 
report is associated with his claims file.  In this regard, it is 
noted that the Court in Green stated that the fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one that takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 
7 Vet. App. 517, 526 (1995).   

Finally, on review of the record, the Board finds that in order 
to effectively evaluate the Veteran's service connection claims 
for arthritis of the neck, and for disabilities of the right 
shoulder, left hip, and left knee, additional medical development 
is required.  Specifically, the Board finds the evidentiary 
threshold has been met to warrant affording the Veteran VA 
medical examinations to determine the etiology of his claimed 
disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Obtain complete records of the Veteran's 
treatment at the Bonham and Dallas VA 
Medical Centers, for the period from June 
2008 to the present, including all 
hospitalization reports.  If these records 
are unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

2.  Obtain the Veteran's complete SSA 
records and associate this additional 
evidence with his claims file.  The SSA 
records should include, but are not limited 
to, all clinical records and examination 
reports, as well as a copy of the notice to 
the Veteran of that agency's determination 
of entitlement to such benefits, 
any hearing transcripts, etc.  If no such 
records are available, that fact must be 
noted for the record.  

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his arthritis of the neck, if 
any, including whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that his arthritis of 
the neck, if any, is related to his service 
in the military, including his service-
connected cervical spine strain.  To assist 
in making this important determination, 
have the designated examiner review the 
claims file for the Veteran's pertinent 
medical history, including a copy of this 
remand, the Veteran's available service 
medical records, and pertinent post-service 
medical records.  In addressing whether 
service connection is warranted on a 
secondary basis, the examiner is asked to 
state whether the Veteran's arthritis of 
the neck is due to, the result of, or 
aggravated (permanently increased in 
severity above the natural progress of the 
disorder) by his service-connected cervical 
strain.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

4.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his right shoulder 
disability, including whether it is at 
least as likely as not (i.e., 50 percent or 
greater probability) that his right 
shoulder disability, if any, is related to 
his service in the military, including his 
service-connected cervical spine strain.  
To assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent 
post-service medical records.  In 
addressing whether service connection is 
warranted on a secondary basis, the 
examiner is asked to state whether the 
Veteran's right shoulder is due to, the 
result of, or aggravated (permanently 
increased in severity above the natural 
progress of the disorder) by his service-
connected cervical strain.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

5.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his left hip disability, if 
any, including whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that his left hip 
disability, if any, is related to his 
service in the military.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

6.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his left knee disability, 
if any, including whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that his left knee 
disability, if any, is related to his 
service in the military.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

7.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his myofascial pain 
syndrome, if any, including whether it is 
at least as likely as not (i.e., 50 percent 
or greater probability) that his myofascial 
pain syndrome, if any, is related to his 
service in the military.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

8.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected cervical spine strain with 
cervical disc protrusion at C3-4.  Conduct 
all testing and evaluation indicated, to 
include range of motion testing, and review 
the results of any testing prior to 
completion of the examination report.  The 
examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his service-
connected cervical spine strain with 
cervical disc protrusion at C3-4.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on examination 
should be directly addressed and discussed 
in the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

9.  Following completion of the above, the 
RO should readjudicate the issues of 
entitlement to service connection for 
arthritis of the neck, a right shoulder 
disability, a left hip disability, a left 
knee disability, and myofascial pain 
syndrome, as well as the issue of 
entitlement to an increased disability 
rating for cervical spine strain with 
cervical disc protrusion at C3-4.  
Consideration must be given to all 
additional evidence received since issuance 
of the most recent statement of the case as 
to the matter.  If any benefit sought is 
not granted, issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


